FILED
                              NOT FOR PUBLICATION                           SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAQUELINE MARITZA MARRON DE                       No. 09-71408
AGUILAR,
                                                  Agency No. A079-648-734
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jaqueline Maritza Marron de Aguilar, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law and due process claims, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Marron de

Aguilar participated in alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i).

Her sworn statement reflects she assisted two Mexican nationals in an attempt to

enter the United States illegally. See 8 U.S.C. § 1182(a)(6)(E)(i) (an alien is

inadmissible if she has “knowingly encouraged, induced, assisted, abetted, or aided

any other alien to enter or to try to enter the United States in violation of law”).

      Marron de Aguilar’s due process rights were not violated by the admission

of her sworn statement because the document was probative, and its admission was

not fundamentally unfair. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir.

1995) (noting that “[t]he sole test for admission of evidence [in a deportation

proceeding] is whether the evidence is probative and its admission is

fundamentally fair”). Marron de Aguilar had the opportunity to cross examine the

preparer of her statement and she produced no probative evidence that cast doubt

on the document’s reliability. See id.

      Marron de Aguilar’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-71408